                                                                             FIl-.FJj
                                                      ns DISTRICT COUFr
               IN THE UNITED STATES DISTRICT COURT FOR T^^j^n'^TA '"'iV.
                          SOUTHERN DISTRICT OF GEORGIA
                                    STATESBORO DIVISION             2019 SEP 13 PH 3^39
DAWN MARTIN,
                                              ★                     CLERK-
                                                                          SO. Dr.-
                                              if
       Plaintiff,
                                              if


             V.                               *               CV 619-064
                                              *


OGEECHEE AREA HOSPICE, INC.,                  *
                                              •k


       Defendant.                             *



                                          ORDER



       Before     the   Court       is   Defendant's   Motion     for    More    Definite


Statement.        Defendant seeks the exact weeks Plaintiff claims she


was not properly compensated for overtime.                  Rule 12(e) states that:

       A party may move for a more definite statement of a
       pleading to which a responsive pleading is allowed but
       which is so vague or ambiguous that the party cannot
       reasonably prepare a response. The motion must be made
       before filing a responsive pleading . . . .

Fed. R. Civ. P. 12(e).

       Plaintiff s Complaint provides fair notice to Defendant of

her claims and is not so ambiguous or vague that a party could not

frame a responsive pleading.                In fact. Defendant filed an Answer

admitting that Plaintiff worked as an hourly employee for more

than   forty      hours   in    a    workweek      within   the   past   three       years.

(Answer, Doc. 7, ft 17-21.)                 Additionally, Defendant filed its

answer before its motion for a more definite statement.
    IT   IS   THEREFORE   ORDERED   that    Defendant's    Motion   for   More


Definite Statement {Doc. 12) is DENIED.

    ORDER     ENTERED   at   Augusta,   Georgia,    this              ay   of

September, 2019.




                                           UNITED iBTATES DISTRICT COURT
                                                    DISTRICT OF GEORGIA
